          Case 2:21-cv-00659-JP Document 15 Filed 07/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOROTHY DUDLEY, ARTHUR DUDLEY,                     :      CIVIL ACTION
ROBERT DUDLEY, AND BRIAN DUDLEY                    :
                                                   :
              v.                                   :
                                                   :
VISION SOLAR, LLC                                  :      NO. 21-659

                                           ORDER

       AND NOW, this 21st day of July, 2021, upon consideration of Defendant’s Motion to

Dismiss (Docket No. 8), and all documents filed in connection therewith, and in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is DENIED.


                                                   BY THE COURT:

                                                   /s/ John R. Padova, J.


                                                   John R. Padova, J.
